Exhibit 21.1 Subsidiaries of the Company The following is a list of directly or indirectly wholly-owned subsidiaries of Brunswick Corporation, omitting some subsidiaries which, considered in the aggregate, would not constitute a significant subsidiary. Subsidiary Place of Incorporation Names Under Which SubsidiariesDo Business Attwood Corporation Delaware Boston Whaler, Inc. Delaware Brunswick Bowling & Billiards Corporation Delaware Brunswick Bowling & Billiards Ltda. Brazil Life Fitness do Brazil Brunswick Bowling & Billiards (U.K.) Limited United Kingdom Brunswick Commercial & Government Products, Inc. Delaware Brunswick Compañías de México, S.A. de C.V. Mexico Brunswick Europe Holdings Limited England and Wales Brunswick European Treasury Center SprL Belgium Brunswick Family Boat Co. Inc. Delaware Brunswick Financial Services Corporation Delaware Brunswick Fish Boat Company, L.P. Tennessee Brunswick GmbH Germany Brunswick Hungary Manufacturing and Trading Limited Liability Company Hungary Brunswick Iberia, S.A. Sociedad Unipersonal Spain Brunswick International GmbH Germany Brunswick International Limited Delaware Brunswick Italia Holding S.r.l. Italy Brunswick Leisure Boat Company, LLC Indiana Brunswick Marina, LLC Delaware Brunswick Marine – EMEA Operations, LDA Portugal Brunswick Marine in EMEA, Inc. Delaware Brunswick Marine in Finland and the Baltic States Oy Finland Brunswick Marine in France S.A. France Brunswick Marine in Italia S.p.A. Italy Brunswick Marine in Poland Sp. z o.o Poland Brunswick Marine in Sweden A.B. Sweden Brunswick Netherlands B.V. Netherlands Brunswick Product Protection Corporation Delaware Brunswick Product Protection Corporation of Florida Delaware Brunswick Singapore Holdings Pte. Ltd. Singapore Brunswick Singapore International Pte. Ltd. Singapore Brunswick Trading (Suzhou) Co., Ltd. China Centennial Assurance Company, Ltd. Bermuda L’Aigle D’or, Inc. Massachusetts 11th Frame Lounge, Inc. Land 'N' Sea Corporation Delaware Land 'N' Sea Distributing, Inc. Florida Kellogg Marine Supply Leiserv, Inc. Delaware Life Fitness Asia Pacific Limited Hong Kong Life Fitness (Atlantic) B.V. Netherlands Life Fitness Europe GmbH Germany Life Fitness, Inc. Delaware Life Fitness International Sales, Inc. Delaware Life Fitness Japan, Ltd. Japan Life Fitness Shared Services Center, B.V. Netherlands Life Fitness (U.K.) Limited England and Wales Lund Boat Company Delaware Marine Power International Limited Delaware Marine Power International Limited Filial av utenlandsk foretak Norway Brunswick Marine in Norway Marine Power International Pty Limited Delaware Marine Power New Zealand Limited Delaware Mercury Marine do Brasil Industria e Comercio Ltda Brazil Mercury Marine Limited / Mercury Marine Limitee Canada Mercury Marine Sdn Bhd Malaysia Mercury Marine Singapore Pte Ltd Singapore Mercury Marine Technology Suzhou Company Ltd. China Normalduns B.V. Netherlands Performance Motor Yachts Limited England and Wales Princecraft Boats Inc. / Bateaux Princecraft Inc. Canada Protokon Manufacturing Developing and Trading Limited Liability Company Hungary Sea Ray Boats, Inc. Florida Meridian Yachts Sea Ray Boats Sealine International Limited England and Wales Texas Operations, LLC Texas
